       Case: 3:11-cr-00016-RAM-RM Document #: 465 Filed: 10/30/20 Page 1 of 2




                                DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                               )
                                                        )
                           Plaintiff,                   )
                                                        )
                           v.                           )       Case Nos. 3:11-cr-0016
                                                        )
JAMES STEPHENS,                                         )
                                                        )
                           Defendant.                   )
                                                        )

                                                   ORDER
          BEFORE THE COURT is the pro se motion of James Stephens (“Stephens”) to reduce
sentence or for compassionate release under 18 U.S.C. § 3582(c)(1)(A). (ECF No. 460.) The
United States opposes the motion. (ECF No. 461.)
          Pursuant to 18 U.S.C. § 3582, a district court has the authority to modify an imposed
sentence after a defendant has met the exhaustion requirement “’if it finds that . . .
extraordinary and compelling reasons warrant such a reduction.’” United States v. Pawlowski,
967 F.3d 327, 329 (3d Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). “But before granting
compassionate release, a district court must ‘consider [ ] the factors set forth in [18 U.S.C. §]
3553(a) (“Section 3553(a)”), to the extent that they are applicable.’” Id.; 18 U.S.C.
§ 3582(c)(1)(A).
          Among the Section 3553(a) factors in the analysis is the length of time the defendant
has served in relation to his imposed term of incarceration. In the instant case, there is a
discrepancy in the record as to when Stephens was first detained and whether that detention
and incarceration have been continuous since his initial detention. The docket reflects that
Stephens initially appeared before the Court on May 18, 2011, and was ordered detained on
May 31, 2011. In his motion, Stephens states “he has served 9 years in prison.” (ECF No. 460
at 1.) Yet Stephens’ Presentence Investigation Report references “May 18, 2012” as the date
Stephens was arrested and states that he has been detained since that date. 1
          The premises considered, it is hereby



1   The docket does not indicate Stephens was arrested in May of 2012.
     Case: 3:11-cr-00016-RAM-RM Document #: 465 Filed: 10/30/20 Page 2 of 2
United States v. Gonzalez-McFarlane
Case No. 3:19-cr-0056
Order
Page 2 of 2

        ORDERED that, no later than November 6, 2020, both parties shall file a
supplemental brief, along with supporting documentation evidencing the length of Stephens’
incarceration for this offense.


Dated: October 30, 2020                         /s/ Robert A. Molloy
                                                ROBERT A. MOLLOY
                                                District Judge
